DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Applicant argues, regarding the previous rejection of claim 4, the limitations of which have been incorporated into now-pending claim 1, that “On the other hand, the primary reference of UZZELL and the secondary reference of WILLIAMS fail to even disclose or render obvious that the impeller is located between the minimum inner diameter part and the exhaust port of the duct” (see seventh page, labeled as page “14” and hereinafter referred to as p. 14, of Applicant’s Remarks filed 12/30/2021).
Applicant continues, arguing “However, UZZELL specifically describes a configuration with "the fan [i.e., fan 46] being situated at the narrowest portion or throat of the Venturi chamber 12."” (see p. 15 of Remarks), and asserts that “If the position of the impeller and the impeller supports are changed to be located on an exhaust port side rather than at the narrowest portion or throat of the Venturi chamber 12 as disclosed in UZZELL, in view of and referring to VAN DER VEKEN, then the position of the impeller and the impeller supports would have to be slid to a position deviated from the center of gravity of the duct. In such a case, the wind power generation apparatus loses its balance and overturns due to the weight of the impeller and the wind pressure that the impeller is subjected to, or the impeller receives wind on its blades while the posture and direction of the impeller and duct are tilted. This can cause the wind power generation apparatus to break down, or the impeller to fail to rotate and no power to be generated because the blades are not able to receive the wind head-on in the duct, failing to meet UZZELL's stated objective of significantly increasing the amount of energy derived from the wind source” (see p. 15 of Remarks, emphasis added).
In response, it is first noted that the references, as discussed in the appropriate section hereinbelow, do appear to render obvious the invention as claimed.
Secondly, it is also respectfully noted that Applicant has not submitted any documentary evidence to support the allegations that combining the teachings of Van Der Veken with Uzzell would cause the “wind power generation apparatus [to] lose[] its balance and overturn[] due to the weight of the impeller” or “break down” or  cause “the impeller to fail to rotate and no power to be generated”.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Also, insofar as Applicant may be arguing that bodily incorporation of features of Van Der Veken with Uzzell would cause the system of Uzzell “to fail,” it is also respectfully noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant also argues that “Additionally, Applicant respectfully submits that VAN DER VEKEN also nowhere in this reference even recognizes the specific claimed parameter of "a distance from the minimum inner diameter part to the exhaust port," much less the claimed parameter of "a distance from the minimum inner diameter part to the impeller" being in a particular range "of a distance from the minimum inner diameter part to the exhaust port." The Examiner also does not point out where VAN DER VEKEN specifically recognizes these precise claimed parameters. Thus, VAN DER VEKEN does not even recognize the claimed result effective variable that "a distance from the minimum inner diameter part to the impeller is in a range of 19.8 to 29.0% of a distance from the minimum inner diameter part to the exhaust port"” (see p. 17 of Applicant’s Remarks, emphasis is Applicant’s own).
In response, it is respectfully noted that the claimed ranges lie inside the ranges taught by Van Der Veken et al., and thus a prima facie case of obviousness does, indeed, exist.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See also MPEP 2144.05(I) and (II).
For further discussion on the manner by which the claimed features are taught and/or rendered obvious by the prior art, please see the body of the rejection hereinbelow.
It is the Examiner’s considered opinion that all of Applicant’s arguments have been taken note of, and the substance thereof answered above, pursuant to MPEP 707.07(f).  The prior art of record has been found to clearly teach and/or render obvious Applicant’s claimed invention; as such, the rejections set forth herein are deemed appropriate.  However, if Applicant persists in believing otherwise, Applicant is welcome to file an appeal pursuant to 37 C.F.R. § 41.31.

Preliminary Formalities
Claims 1, 2, 5-14 are pending.
Claims 1, 2, 5, 7-10 and 13 have been amended.  Claims 3, 4 have been canceled.  Claim 14 is new.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13, the limitation “the exhaust port side” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Uzzell, Jr. (US 3,883,750) in view of Williams (US 2017/0002794 A1) and Van Der Veken et al. (US 6,246,126 B1).
Regarding claim 1, Uzzell, Jr. discloses a wind power generation system (energy device 10) comprising: 
a wind power generation apparatus that includes at least: 
a duct (chamber 12) having a longitudinal cross section formed in a substantial streamline shape (see, e.g., col. 2, ll. 8-15: between front opening 14 and downstream or rear opening 16, chamber 12 is provided with a Venturi-shaped configuration), the longitudinal cross section being taken along a central axis of the duct (see, e.g., Fig. 1), 
an impeller (airscrew or fan 46) placed in the duct (chamber 12), and 
a power generator (electrical generator 42) that generates power by rotation of the impeller (46); 
a rotating pedestal (e.g., turntable 24) that supports (via, e.g., gusset plate 22) the wind power generation apparatus (see, e.g., Figs. 1, 2) so as to be rotatable along a supporting surface (turntable 24 is rotatably positioned within guide channel 26 of platform 28; see, e.g., Fig. 1); and 
a control device (guide vane/rudder 54) that is configured to control a rotational angle of the rotating pedestal based on the wind direction and/or the wind velocity (see col. 3, ll. 9-21: rudder 54 controls rotational angle of turntable 24 in accordance with the varying direction of the wind); wherein
at least a portion of an inner wall of the duct (Uzzell: chamber 12) narrows in diameter toward the central axis of the duct (Uzzell: see, e.g., Fig. 1: chamber 12) so that the duct includes a minimum inner diameter part at which an inner diameter of the duct is minimum, and the minimum inner diameter part is disposed between an intake port of the duct and an exhaust port of the duct (Uzzell: see, e.g., Fig. 1: chamber 12 forms a venturi—i.e., the diameter of the inner wall of the chamber 12 narrows from the front and rear openings 14, 16 toward a center of the chamber where the fan is placed).
However, whereas Uzzell, Jr. discloses use of a mechanical control device to control a rotational angle of the rotating pedestal based on the wind direction, Uzzell, Jr. appears to be silent regarding use of an anemovane and associated control device to control the rotational angle.
On the other hand, Williams (Figures 5, 6, 8) discloses a wind power generation system comprising: 
a wind power generation apparatus (windmill device, no separate number given; see, e.g., Fig. 5) that includes at least:
a duct (nozzle-shaped shroud 100) having a longitudinal cross section formed in a substantial streamline shape, the longitudinal cross section being taken along a central axis of the duct (e.g., central axis along main turbine shaft 53, shown as sheaved within rotor assembly sleeve 55; see, e.g., Fig. 5), 
an impeller (windmill 16) placed in the duct (shroud 100), and 
a power generator (primary generator 25) that generates power by rotation of the impeller (via rotating power transfer sleeve 27); 
and, notably, comprises:
an anemovane (computer coupled to anemometer, for sensing wind direction and wind speed; see, e.g., ¶ 86) installed so as to be configured to measure a wind direction and/or a wind velocity in a vicinity of the wind power generation apparatus (see id.); 
a rotating pedestal (pedestal 11 which can be rotated to face the direction of greatest wind; see, e.g., ¶ 92) that supports the wind power generation apparatus so as to be rotatable along a supporting surface (e.g., pedestal base 26); and 
a control device (including computer, pedestal 11, pedestal base 26, and direction control motors 80) that is configured to control a rotational angle of the rotating pedestal based on the wind direction and/or the wind velocity measured by the anemovane (see, e.g., ¶¶ 86, 88, 92: computer gauges the direction of the wind and constantly uses the direction control motor to adjust the direction the pedestal is facing; the pedestal 11 and pedestal base 26 are designed so that the pedestal 11 can be rotated to face the direction of greatest wind).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wind power generation system of Uzzell, Jr. with the control mechanisms for measuring the wind direction and wind power/speed and accordingly controlling a rotational angle of the rotating pedestal, as taught by Williams, for the purpose of gathering a maximum amount of incoming wind, thereby maximizing the amount of electrical power generated.
Furthermore, regarding claim 1 and claim 10, Uzzell, Jr. appears to be silent regarding placement of the impeller, including placement of at least one support (Uzzell: air foil shaped post 40) that holds the impeller (Uzzell: fan 46), specifically between the minimum inner diameter part (MIDP) and the exhaust port with a distance between the MIDP and the exhaust port being in a specific range.
On the other hand, Van Der Veken et al. (Figures 1, 2, 4) discloses a wind power generation system comprising: 
a wind power generation apparatus (wind engine device 1) that includes 
a duct (means 3 to increase the wind force on location where wind power engine is situated, the means 3 including first and second wind guiding elements 5, 9) having a longitudinal cross section formed in a substantial streamline shape, the longitudinal cross section being cut along a central axis (see, e.g., Fig. 1), 
an impeller (wind power engine 2) placed in the duct (see Fig. 1); and
at least one support (e.g., adjustable means 10, including carriage 11) inside the duct that holds the impeller inside of the duct (see Fig. 1);
the system including a minimum inner diameter part (e.g., at cylindrical connecting piece 13 in Fig. 1; or at vertical dot-dash line in Fig. 4); wherein, notably:
the impeller (wind power engine 2) may be placed between the minimum inner diameter part (cylindrical connecting piece 13) and the exhaust port of the duct (exhaust of second wind guiding element 9; no separate number given; see, e.g., Figs. 1, 4).
Importantly, Van Der Veken et al. discloses changing the distance from the minimum inner diameter part (cylindrical connecting piece 13) to the impeller (wind power engine 2) via adjustable means 10, including carriage 11 which can move along sliding rail 25, for the purpose of optimizing efficiency of the energy conversion as a function of wind speed.  Most notably, Van Der Veken et al. discloses that the impeller may be placed at any of a number of locations from the MIDP to the exhaust port, including at the MIDP (and thus at a distance of 0% of a distance from the MIDP to the exhaust port), to the exhaust port (and thus at a distance of, or nearly of, 100% from the MIDP to the exhaust port).
Said differently, Van Der Veken et al. teaches a range of 0% to about 100% of a distance from the MIDP to the exhaust port.  See, e.g., Fig. 1 of Van Der Veken et al.: wind power engine 2 may be placed within cylindrical connecting piece 13—i.e., in/at the MIDP, and thus representing a distance of 0% of the distance from the MIDP to the exhaust port [no numeral provided, but identified as having output diameter D4].  Carriage 11 may also move rearwardly along sliding rail 25 to be placed close to/at the exhaust port (having output diameter D4), thus being at a distance of about 100% of the distance from the MIDP to the exhaust port.
Furthermore, Van Der Veken et al., in providing an adjustable support for the impeller to allow the impeller to move in the range of 0% to about 100% of a distance from the MIDP to the exhaust port, recognizes that the parameter of the distance of the impeller, which can be measured as a distance from the minimum inner diameter part to the exhaust port/rear end of the duct, to be a result-effective variable—i.e., adjusting the position allows varying an amount of wind incident on the impeller/wind power engine 2, thereby optimizing the effect of the wind on the system to be efficient with both low wind velocities as well as high wind velocities (see, e.g., col. 1, ll. 17-25; col. 2, ll. 11-15 and ll. 39-44; col. 2, l. 60 to col. 3, l. 6).
It would therefore have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Uzzell by placing the impeller, via the movable support holding the impeller, between the minimum inner diameter part and the exhaust port of the duct at any of a number of distances, including such that a distance from the minimum inner diameter part to the impeller is in a range of 19.8 to 29.0% of a distance from the minimum inner diameter part to the exhaust port, and/or regarding claim 10, a distance from a minimum inner diameter part of the duct to the at least one support is 10% or more of a length of a distance from the minimum inner diameter part of the duct to a rear end of the duct, for the purpose of optimizing the efficiency of the power generation system by permitting a maximum amount of wind to interact with the impeller while avoiding damage from winds whose speed may be too high, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).  It is also noted that, here, the claimed ranges lie inside the ranges taught by Van Der Veken et al., and thus a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See also MPEP 2144.05(I) and (II).
Regarding claim 5, the combination of Uzzell, Williams, and Van Der Veken would have further rendered obvious a support (Uzzell: e.g., post 40, struts 44) to support the impeller (Uzzell: fan 46) and the power generator (Uzzell: electrical generator 42) is erected from the inner wall of the duct toward a center of gravity of the duct or a vicinity of the center of gravity (Uzzell: see, e.g., Figs. 1, 2; col. 2, ll. 39-45).
Regarding claim 6, the combination of Uzzell, Williams, and Van Der Veken would have further rendered obvious that the impeller may have four blades (Uzzell: fan 46 has four blades; see, e.g., Fig. 2).
Regarding claim 10, the features of this claim were discussed hereinabove in the rejection of claim 1.  To reiterate, though, it is noted that the combination of Uzzell, Williams, and Van Der Veken would have further rendered obvious that 
the wind power generation apparatus further includes at least one support (Uzzell: air foil shaped post 40) inside the duct (Uzzell: chamber 12) that holds the impeller (Uzzell: fan 46) inside of the duct (Uzzell: see Fig. 1), and
a distance from the minimum inner diameter part of the duct to the at least one support is 10% or more of a distance from the minimum inner diameter part of the duct to a rear end of the duct (see e.g., Van Der Veken: Fig. 1 shows placement of support/means 10 at any of a number of distances from the MIDP—at cylindrical connecting piece 13—to a rear end—output end having output diameter D4—of the duct from about 0% of the MIDP-rear end distance to about 100% of the MIDP-rear end distance, thereby comprising the range of 10% or more of the MIDP-rear end distance).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uzzell, Jr. (US 3,883,750), Williams (US 2017/0002794 A1), and Van Der Veken et al. (US 6,246,126 B1), and further in view of Shibata et al. (US 2008/0084068 A1).
Regarding claim 2, the combination of Uzzell and Williams would have rendered obvious the invention as claimed, but both references appear to be silent regarding controlling a rotational speed of the rotating pedestal based on the measured wind power/speed.
On the other hand, Shibata et al. (Figure 1) discloses a wind power generation device (wind turbine 100) including 
an anemovane (including, e.g., wind speed detector 6), 
a rotating apparatus (including yaw motor 30, pinion 2, yaw brake 3) that supports the wind power generation apparatus (on support 106) so as to be rotatable (about axis of rotation 104; see, e.g., ¶¶ 94-97), and
a control device (e.g., nacelle driving device 4) that is configured to control a rotational angle of the wind turbine (see, e.g., ¶ 94); wherein, notably,
the control device is further configured to control a rotational speed of the rotating pedestal based on the wind power and/or the wind direction measured by the anemovane (see, e.g., ¶ 73: a rotation speed for controlling the swivel movement of the wind turbine is determined on the basis of the average wind speed).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Uzzell, Jr. with the explicit teaching of controlling rotational (yaw) speed based on wind power/speed, as taught by Shibata et al., for the purpose of protecting the wind turbine by preventing greater-than-maximum permissible loads from acting on the turbine (see, e.g., ¶ 73).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Uzzell, Jr. (US 3,883,750), Williams (US 2017/0002794 A1), and Van Der Veken et al. (US 6,246,126 B1), and further in view of Sugiyama (JP 2007-327371 A, see copy including English machine translation as filed by Applicant in Parent Application No. 16/607,466 on 01/23/2020).
Regarding claims 7-9, the combination of Uzzell, Williams, and Van Der Veken would have rendered obvious the invention as claimed, including all the structural features set forth, but the references appear to be silent regarding comparing dimensions or ratios of dimensions of different portions of the wind power generation system.
On the other hand, Sugiyama (Figs. 1-4) discloses a wind power generation apparatus (wind turbine generator 10) comprising: 
a duct (duct 14) having a longitudinal cross section formed in a substantial streamline shape (see [0010](5): the inner surface of the duct is streamlined);
an impeller (impeller 20) placed in the duct (duct 14); 
a power generator (generator 18) that generates power by rotation of the impeller (impeller 20); and, notably, further discloses:
Regarding claim 7: a ratio of a diameter (opening diameter Df) of an intake port (front end portion 11) of the duct (duct 14) to an inner diameter (inner diameter Dm) of a minimum inner diameter part (small diameter portion 13) of the duct (duct 14) is in a range of 1.4 to 2.6 (see, e.g., ¶ 9: Df/Dm=1.4~2.6; see also ¶ 21: when the value of Df/Dm is in the range of 1.4 to 2.6, a sufficient amount of wind can be introduced into the duct to increase the speed [of the wind]);
Regarding claim 8: a ratio of a diameter (opening diameter De) of an exhaust (rear end portion 12) of the duct (duct 14) to the inner diameter (inner diameter Dm) of the minimum inner diameter part (small diameter portion 13) of the duct (duct 14) is in a range of 1.1 to 1.6 (see, e.g., ¶ 9: De/Dm=1.1~1.6; see also ¶ 22: if the value of De/Dm is in the range of 1.1 to 1.6, a sufficient amount of wind flows into the duct, and the increased wind […] flows smoothly along the inner surface while maintaining a high speed);
Regarding claim 9: a length (total length L0 of the duct) of the duct (duct 14) in a direction of the central axis (see Fig. 1) is in a range of 1.3 to 3.0 times a diameter (opening diameter Df) of the intake port (front end portion 11) of the duct (see, e.g., ¶ 19: the opening diameter Df is at 2075; see, e.g., ¶ 35: the total length L0 of the duct is set to 3614; thus L0 / Df = 3614/2075 = 1.74, and 1.74 is in a range of 1.3 to 3.0);
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wind power generation system of Uzzell with the express ranges of ratios/dimensions discussed above, as taught by Sugiyama, for the purpose of providing a sufficient amount of wind flow into the duct, rapidly accelerating the wind flow, and thereby performing power generation which provides a stable large output power (see, e.g., ¶ 23).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Uzzell, Jr. (US 3,883,750) in view of Williams (US 2017/0002794 A1) and Van Der Veken et al. (US 6,246,126 B1), and further in view of Pedersen et al. (US 4,021,135).
Regarding claim 11, the combination of Uzzell, Williams, and Van Der Veken would have rendered obvious the invention as claimed, and further appears to teach that the duct (Uzzell: chamber 12) includes a guide (outer surface of rear portion of chamber 12) on a rear side (Uzzell: downstream or rear opening 16) of the duct (Uzzell: chamber 12), and the guide adjusts a direction of wind that travels toward the rear side along an outer surface of the duct so that the wind is directed radially outward with respect to the duct (see, e.g., Fig. 1: the outer surface of Venturi chamber 12 is angled upward; as such, this outer surface would serve as a guide for impinging wind, thereby adjusting a direction of wind traveling on the rear side along the outer surface).
However, insofar as Uzzell appears to be silent regarding this functionality of the outer rear surface of Venturi chamber 12, the following is additionally noted to expedite prosecution.
On the other hand, Pedersen et al. (Figure 1) discloses a wind power generation system comprising a wind power generation apparatus (wind turbine 10) that includes at least a duct (duct formed by interior of double wall cowling 17) having a longitudinal cross section formed in a substantial streamline shape (see, e.g., Fig. 1), the longitudinal cross section being cut along a central axis, an impeller (turbine rotor 14) placed in the duct, and a power generator (generator 27) that generates power by rotation of the impeller (see, e.g., col. 2, ll. 35-39), and notably further discloses that
the duct includes a guide (spoiler 24 including inclined surface 25) on a rear side of the duct (see, e.g., Fig. 1), and the guide adjusts a direction of wind that travels toward the rear side along an outer surface of the duct (cowling/housing 17) so that the wind is directed radially outward with respect to the duct (see, e.g., col. 2, ll. 22-33: inclined surface 25 of spoiler 24 gradually directs ambient/outside air/wind radially outward from the duct/housing 17).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wind power generation system of Uzzell, Jr. with the explicit use of a guide/spoiler on a rear side of the duct, as taught by Pedersen et al., for the purpose of minimizing a pressure differential and velocity differential between the ambient air surrounding the housing and the air emanating from within the housing (see, e.g., col. 2, ll. 22-28).
Claim 12, is rejected under 35 U.S.C. 103 as being unpatentable over Uzzell, Jr. (US 3,883,750) in view of Williams (US 2017/0002794 A1), Van Der Veken et al. (US 6,246,126 B1), and Pedersen et al. (US 4,021,135), and further in view of Case Law/Ordinary Skill in the Art.
Regarding claim 12, the combination of Uzzell, Williams, Van Der Veken, and Pedersen renders obvious the invention as claimed, including a guide (Pedersen: spoiler 24, as discussed above regarding claim 11).
However, Pedersen appears to be silent regarding a length of the guide.
On the other hand, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to set a length of the guide, in a direction of the central axis, to any of a number of ranges, including in a range of 5 to 25% of a length of the duct in the direction of the central axis, for the purpose of, e.g., minimizing a pressure differential and velocity differential between the air/wind outside the housing/duct and the air flow exiting the housing/duct, as taught by Pedersen (see, e.g., col. 2, ll. 22-28), to thereby minimize turbulence and thus optimize an upstream flow of air through the turbine, thereby maximizing an amount of wind energy harnessed and converted to electricity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uzzell, Jr. (US 3,883,750), Williams (US 2017/0002794 A1), and Van Der Veken et al. (US 6,246,126 B1), and further in view of Case Law/Ordinary Skill in the Art.
Regarding claim 13, the combination of Uzzell, Williams, and Van Der Veken would have rendered obvious the invention as claimed, including all the structural features set forth, but the references appear to be silent regarding comparing dimensions or ratios of dimensions of different portions of the wind power generation system.
On the other hand, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify dimensions of the wind power generation system of Uzzell, Williams, and Van Der Veken so that a ratio of a length of a maximum outer diameter of an exhaust port (Uzzell: rear opening 16) side of the duct (Uzzell: chamber 12) to a length of a diameter of an intake port (Uzzell: front opening 14) of the duct (Uzzell: chamber 12) may be in a range of 110% to 140%, for the purpose of optimizing a wind flow through the duct and maximizing an amount of wind harnessed by the impeller, firstly since such modifications would have involved a mere change in the size(s) of a component(s), and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and secondly since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Uzzell, Jr. (US 3,883,750) in view of Williams (US 2017/0002794 A1), and further in view of Sugiyama (JP 2007-327371 A, see copy including English machine translation as filed by Applicant in Parent Application No. 16/607,466 on 01/23/2020).
Regarding independent claim 14, Uzzell, Jr. discloses a wind power generation system (energy device 10) comprising: 
a wind power generation apparatus that includes at least: 
a duct (chamber 12) having a longitudinal cross section formed in a substantial streamline shape (see, e.g., col. 2, ll. 8-15: between front opening 14 and downstream or rear opening 16, chamber 12 is provided with a Venturi-shaped configuration), the longitudinal cross section being taken along a central axis of the duct (see, e.g., Fig. 1), 
an impeller (airscrew or fan 46) placed in the duct (chamber 12), and 
a power generator (electrical generator 42) that generates power by rotation of the impeller (46); 
a rotating pedestal (e.g., turntable 24) that supports (via, e.g., gusset plate 22) the wind power generation apparatus (see, e.g., Figs. 1, 2) so as to be rotatable along a supporting surface (turntable 24 is rotatably positioned within guide channel 26 of platform 28; see, e.g., Fig. 1); and 
a control device (guide vane/rudder 54) that is configured to control a rotational angle of the rotating pedestal based on the wind direction and/or the wind velocity (see col. 3, ll. 9-21: rudder 54 controls rotational angle of turntable 24 in accordance with the varying direction of the wind); wherein
at least a portion of an inner wall of the duct (Uzzell: chamber 12) narrows in diameter toward the central axis of the duct (Uzzell: see, e.g., Fig. 1: chamber 12) so that the duct includes a minimum inner diameter part at which an inner diameter of the duct is minimum, and the minimum inner diameter part is disposed between an intake port of the duct and an exhaust port of the duct (Uzzell: see, e.g., Fig. 1: chamber 12 forms a venturi—i.e., the diameter of the inner wall of the chamber 12 narrows from the front and rear openings 14, 16 toward a center of the chamber where the fan is placed).
However, whereas Uzzell, Jr. discloses use of a mechanical control device to control a rotational angle of the rotating pedestal based on the wind direction, Uzzell, Jr. appears to be silent regarding use of an anemovane and associated control device to control the rotational angle.
On the other hand, Williams (Figures 5, 6, 8) discloses a wind power generation system comprising: 
a wind power generation apparatus (windmill device, no separate number given; see, e.g., Fig. 5) that includes at least:
a duct (nozzle-shaped shroud 100) having a longitudinal cross section formed in a substantial streamline shape, the longitudinal cross section being taken along a central axis of the duct (e.g., central axis along main turbine shaft 53, shown as sheaved within rotor assembly sleeve 55; see, e.g., Fig. 5), 
an impeller (windmill 16) placed in the duct (shroud 100), and 
a power generator (primary generator 25) that generates power by rotation of the impeller (via rotating power transfer sleeve 27); 
and, notably, comprises:
an anemovane (computer coupled to anemometer, for sensing wind direction and wind speed; see, e.g., ¶ 86) installed so as to be configured to measure a wind direction and/or a wind velocity in a vicinity of the wind power generation apparatus (see id.); 
a rotating pedestal (pedestal 11 which can be rotated to face the direction of greatest wind; see, e.g., ¶ 92) that supports the wind power generation apparatus so as to be rotatable along a supporting surface (e.g., pedestal base 26); and 
a control device (including computer, pedestal 11, pedestal base 26, and direction control motors 80) that is configured to control a rotational angle of the rotating pedestal based on the wind direction and/or the wind velocity measured by the anemovane (see, e.g., ¶¶ 86, 88, 92: computer gauges the direction of the wind and constantly uses the direction control motor to adjust the direction the pedestal is facing; the pedestal 11 and pedestal base 26 are designed so that the pedestal 11 can be rotated to face the direction of greatest wind).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wind power generation system of Uzzell, Jr. with the control mechanisms for measuring the wind direction and wind power/speed and accordingly controlling a rotational angle of the rotating pedestal, as taught by Williams, for the purpose of gathering a maximum amount of incoming wind, thereby maximizing the amount of electrical power generated.
Furthermore, Uzzell, Jr. appears to be silent regarding comparing dimensions or ratios of dimensions of different portions of the wind power generation system.
On the other hand, Sugiyama (Figs. 1-4) discloses a wind power generation apparatus (wind turbine generator 10) comprising: 
a duct (duct 14) having a longitudinal cross section formed in a substantial streamline shape (see [0010](5): the inner surface of the duct is streamlined);
an impeller (impeller 20) placed in the duct (duct 14); 
a power generator (generator 18) that generates power by rotation of the impeller (impeller 20); and, notably, further discloses:
a ratio of a diameter (opening diameter Df) of an intake port (front end portion 11) of the duct (duct 14) to an inner diameter (inner diameter Dm) of a minimum inner diameter part (small diameter portion 13) of the duct (duct 14) is in a range of 1.4 to 2.6 (see, e.g., ¶ 9: Df/Dm=1.4~2.6; see also ¶ 21: when the value of Df/Dm is in the range of 1.4 to 2.6, a sufficient amount of wind can be introduced into the duct to increase the speed [of the wind]);
a ratio of a diameter (opening diameter De) of an exhaust (rear end portion 12) of the duct (duct 14) to the inner diameter (inner diameter Dm) of the minimum inner diameter part (small diameter portion 13) of the duct (duct 14) is in a range of 1.1 to 1.6 (see, e.g., ¶ 9: De/Dm=1.1~1.6; see also ¶ 22: if the value of De/Dm is in the range of 1.1 to 1.6, a sufficient amount of wind flows into the duct, and the increased wind […] flows smoothly along the inner surface while maintaining a high speed); and
a length (total length L0 of the duct) of the duct (duct 14) in a direction of the central axis (see Fig. 1) is in a range of 1.3 to 3.0 times a diameter (opening diameter Df) of the intake port (front end portion 11) of the duct (see, e.g., ¶ 19: the opening diameter Df is at 2075; see, e.g., ¶ 35: the total length L0 of the duct is set to 3614; thus L0 / Df = 3614/2075 = 1.74, and 1.74 is in a range of 1.3 to 3.0);
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wind power generation system of Uzzell with the express ranges of ratios/dimensions discussed above, as taught by Sugiyama, for the purpose of providing a sufficient amount of wind flow into the duct, rapidly accelerating the wind flow, and thereby performing power generation which provides a stable large output power (see, e.g., ¶ 23).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
May 23, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832